UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2106



TERRY L. CROWDER,

                                              Plaintiff - Appellant,

          versus


DONALD EUGENE ASBURY; WEST VIRGINIA STATE
POLICE, South Charleston Detachment, and their
employer; WILLIAM FORBES, Prosecuting Attorney
of Kanawha County, and his office and
employer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-194-2)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Keith L. Wheaton, Esquire, Martinsburg, West Virginia, for Appel-
lant.   Michael C. Allen, Charleston, West Virginia; William S.
Steele, Managing Deputy Attorney General, Charleston, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Terry L. Crowder appeals the district court’s order dismissing

without prejudice her civil rights action.               We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion       of   the   magistrate   judge   and   find   no   reversible   error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.          See Crowder v. Asbury, No. CA-99-194-2 (S.D.W. Va.

July 15, 1999).*         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                      AFFIRMED




       *
       Although the district court’s order is marked as “filed” on
July 14, 1999, the district court’s records show that it was
entered on the docket sheet on July 15, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                           2